George Rose Smith, Justice, dissenting in part. The trial court was right in refusing to instruct the jury on petit larceny. It is familiar law that a requested instruction submitting a lesser' degree of the offense charged should not be given if there is no evidence to justify a verdict of guilty upon the lesser offense. See Simmons v. State, 184 Ark. 373, 42 S. W. 2d 549 (1931), citing cases. That is the situation in the case at bar. According to the undisputed testimony someone filled in the seven express checks in amounts of $100 or more apiece and put them in circulation. If those transactions were authorized there was no larceny at all. If they were not authorized there was a theft of $772. There is no middle ground. Pierce did not testify at the trial, but in his statements to the officers he insisted that he had authority to issue the checks, that he issued them lawfully, that he put the money for their full value in the cash register, and that if the money proved to be missing some third person must have taken it. Thus, according to Pierce’s own version of the case, he was either guilty of no offense whatever or he was guilty of grand larceny. True, there was testimony that the blank forms were worth only three cents each, but I do not find one syllable in the record that would have justified the jury in finding that Pierce took the blank forms with felonious intent and then was guilty of no additional wrongdoing. Yet that is the only theory upon which the jury could have found the accused guilty of petit larceny only. The truth is that for the trial court to have submitted the issue of petit larceny would simply have given the jury an opportunity to reach a compromise verdict not supported by the evidence or to usurp the governor’s prerogative by a grant of clemency. For these reasons I disagree with Point II in the majority opinion. Harris, C. J., joins in this dissent.